DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Regarding the information disclosure statement filed on 03/30/2020, there is no requirement that applicants explain the materiality of English language references, however, is should be noted that it is desirable to avoid long lists of documents.  If a long list is submitted, it is suggested to highlight those documents which have been specifically brought to applicant's 

Claim Objections
Claim 14 is objected to because of the following informalities:  in line 2, “After” is capitalized and should be lower case.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Fang et al. (US 2017/0342363 A1 – hereafter ‘363).
‘363 discloses a device for culturing cells in three dimensions ([0008]) that includes the following limitations for claim 1: 
“A cell culture vessel”: ‘363 discloses a cell culture vessel ([0008]). 
“a top, a bottom, sidewalls and a necked opening
“a substrate on the bottom of the vessel comprising a plurality of microcavities, each microcavity of the plurality of microcavities comprising a well and a concave well bottom”: ‘363 discloses a substrate (Fig. 8; Fig. 9; microarray 100; [0144]) on the bottom of the vessel.  This array includes an array of microwells, i.e. the microcavities.  The wells have a concave bottom (Fig. 3A-C; [0120]). 
“an angled flange surrounding the outer perimeter of the substrate”: ‘363 discloses a frame (frame 4560, i.e. the flange; Fig. 32; [0215]) that is angled.  This frame is part of the embodiment of Fig. 32 and it would have been obvious to one of ordinary skill in the art to include this with the flask of Figures 8 and 9 in order to provide a surface to grip the array.  The suggestion for doing so at the time would have been in order to attach a mesh to the multiwell plate ([0215]).  
“wherein the flange has an inner face adjacent to the substrate and an outer face opposite the substrate.”: The frame of ‘363 discloses that an inner face is adjacent to the substrate and the outer face is opposite the substrate (Fig. 32).  
For claim 2, ‘363 discloses that the substrate is affixed to the bottom of the vessel ([0144]; [0215]; Fig. 8; Fig. 32).  
For claim 3, the substrate of ‘363 is being interpreted as integral with the bottom of the vessel (Fig. 8).  
For claims 4-6, modified ‘363 discloses that the outer side of the flange is angled (Fig. 32).  
For claims 7-12, modified ‘363 discloses an area outside the frame (Fig. 8) that would form a gap or moat around the array ([0037]).  
‘363 discloses a device for culturing cells in three dimensions ([0008]) that includes the following limitations for claim 13: 
“A method of culturing cells in the cell culture vessel”: ‘363 discloses the step of culturing cells in a cell culture vessel ([0008]). 
“depositing liquid into the cell culture vessel on the neck-side of the flange”: ‘363 discloses the step of adding liquid to the cell culture through the neck/port ([0146]; [0147]).  
“filing the vessel with liquid until the liquid spills over the flange onto the substrate comprising a plurality of microcavities”: ‘363 discloses filling the vessel with liquid ([0147]) which would flow over the flange and fill the wells.  
“culturing cells in the plurality of microcavities”: ‘363 discloses culturing the cells within the vessel ([0008]; [0146]; [0147]).    

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Fang et al. (US 2017/0342363 A1 – hereafter ‘363) in view of Ho (US 2017/0067019 A1 – hereafter ‘019).
For claim 14, ‘363 does not specify the step of tilting the flask to accumulate the liquid, however, this technique is common within the art and would have been obvious to one of ordinary skill in the art at the time of filing barring evidence to the contrary.  
‘019 discloses a bioreactor (Abstract) that for claim 14 includes the step of tilting the flask in order to harvest the cells ([0034]).  ‘019 further discloses using a harvest line to also remove material from the flask ([0034]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the tilting and harvest line of ‘019 within ‘363 in order to obtain the predictable result of removing cells from the flask.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson (US 9,732,317 B2) discloses a culture flask for culturing cells (Abstract).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799